Title: To James Madison from E. Knight, 23 March 1813 (Abstract)
From: Knight, E.
To: Madison, James


23 March 1813, Chatham, England, “on board H.M.P. Ship Nassau.” “I take this oppertunity of Adressing You in behalf of myself & other Seamen confined on board this Ship, who have been impressed in & Discharged from the British Service. We have been informed that we was not to be exchanged which makes us very uneasy. We humbly solicit Your Excellency to be pleased to cause some arangement for our Liberation that We may have an opportunity of Serving our Native Country in the present Contest.”
